DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bentley J. Olive on May 2, 2022.
The application has been amended as follows:
	In claim 1, line 6, after “risk” insert --(OAR)--
	In claim 15, line 5, after “risk” insert --(OAR)--
	In claim 15, line 22, delete “at least one”
	In claim 15, line 23, delete “at least one”
	In claim 15, line 25, delete “associated with the selected planning action” and replace with a period --.--
	Cancel claim 22 in its entirety.
	In claim 24, line 22, delete “at least one”
	In claim 24, line 23, delete “at least one”
	In claim 24, line 25, delete “associated with the selected planning action”
Allowable Subject Matter
Claims 1-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a method comprising: constructing a treatment planning strategies model for applying a predetermined radiation dosage to the target volume based on the received data, wherein the model comprises planning states and associated planning actions selectable to implement at each state, wherein each planning action is associated with a reward based on radiation treatment knowledge, the state and the data, and wherein the model is constrained by a predetermined limit of radiation dosage to the at least one organ at risk; presenting information about at least one planning state and the planning actions associated with the at least one planning state; receiving the rewards associated with the planning actions associated with the at least one planning state; receiving selection of a planning action associated with the at least one planning state; receiving selection of a next planning state associated with the selected planning action; receiving quality value information associated with the selected planning action, the selected next planning state, and planning actions associated with the selected next planning state; and reconstructing the model based on the received selection of the planning action and the quality value information, as claimed in claim 1.  Claims 2-14 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a system comprising: a radiation therapy planner configured to: construct a treatment planning strategies model for applying a predetermined radiation dosage to the target volume based on the received data, wherein the model comprises planning states and associated planning actions selectable to implement at each state, wherein each planning action is associated with a reward based on radiation treatment knowledge, the state and the data, and wherein the model is constrained by a predetermined limit of radiation dosage to the at least one organ at risk; present information about at least one planning state and the planning actions associated with the at least one planning state; receive the rewards associated with the planning actions associated with the at least one planning state; receive selection of a planning action associated with the at least one planning state; receive selection of a next planning state associated with the selected planning action; receive a quality value information associated with the selected planning action, the selected next planning state, and planning actions associated with the selected next planning state; and reconstruct the model based on the received selection of the planning action and the quality value information, as claimed in claim 15.  Claims 16-21 are allowed by virtue of their dependency on claim 15.
Prior art fails to disclose a method comprising: providing a planning strategies model for applying a predetermined radiation dosage to a target volume and constrained by a predetermined limit of radiation dosage to at least one organ at risk, wherein the model explicitly represents planning strategies comprising planning states and associated planning actions, wherein each planning state is associated with one or more planning actions that are determined to be most appropriate for the planning state, each planning action being constructed based on the radiation treatment knowledge and planning strategies data; receiving information about a current state of a subject; and applying the planning strategies in the model repeatedly to generate a sequence of planning states and planning actions until a final planning state is reached, wherein the final planning state meets the predetermined radiation dosage to the target volume and the predetermined limit of radiation dosage to the at least one organ at risk, as claimed in claim 23.  Claims 24-28 are allowed by virtue of their dependency on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 2, 2022